       Case 2:16-cv-01065-DLR Document 434 Filed 08/23/19 Page 1 of 3



1    MARK BRNOVICH
     Attorney General
2
3    Kara Karlson (#029407)
     Karen J. Hartman-Tellez (#021121)
4    Joseph La Rue (#031348)
     Assistant Attorney General
5    2005 N. Central Ave.
     Phoenix, Arizona 85004
6    Telephone (602) 542-4951
7    Facsimile (602) 542-4385
     kara.karlson@azag.gov
8    karen.hartman@azag.gov
     joseph.larue@azag.gov
9    Attorneys for State Defendants
10
11                          IN THE UNITED STATES DISTRICT COURT

12                                FOR THE DISTRICT OF ARIZONA

13   Arizona Democratic Party, et al.,
                                                      No. CV-16-01065-PHX-DLR
14                      Plaintiffs,
                                                      NOTICE OF WITHDRAWAL
15                 v.                                 OF COUNSEL

16   Michele Reagan, et al.,

17                      Defendants.

18
19
20          Pursuant to Local Rule 83.3(b)(4), defendants Secretary of State Katie Hobbs and
21   Attorney General Mark Brnovich (“Defendants”) hereby give notice that Assistant
22   Attorney General Karen J. Hartman-Tellez is no longer employed by the Office of the
23   Attorney General and therefore withdraws as counsel of record for Defendants in this
24   matter. Assistant Attorneys General Kara M. Karlson and Joseph E. Larue shall continue
25   to represent Defendants as counsel of record in this matter.
26
27
28
     Case 2:16-cv-01065-DLR Document 434 Filed 08/23/19 Page 2 of 3



1        RESPECTFULLY SBMITTED this 23rd day of August, 2019.
2                                               MARK BRNOVICH
                                                Attorney General
3
4
                                             By: /s/ Karen J. Hartman-Tellez
5                                               Kara Karlson
                                                Karen J. Hartman-Tellez
6                                               Joseph E. La Rue
                                                Assistant Attorneys General
7                                                2005 N. Central Ave.
8                                                Phoenix, Arizona 85004

9                                               Attorneys for State Defendants

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         1
       Case 2:16-cv-01065-DLR Document 434 Filed 08/23/19 Page 3 of 3



1                              CERTIFICATE OF SERVICE
2           I hereby certify that on August, 23rd 2019, I electronically transmitted the
3    foregoing document to the Clerk’s Office using the CM/ECF System for filing and
4    transmittal of a notice of electronic filing to the CM/ECF registrants.
5    /s/ Emma Morgan
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   2
